                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JIMMY HARRIS,
          Plaintiff,

               v.                                        Case No. 14-CV-1002

CITY OF MILWAUKEE et al.,
           Defendants.


                          COURT MINUTES OF CONFERENCE

Judge Lynn Adelman, presiding                   Date: March 25, 2019
Time Commenced: 1:23 p.m.                       Concluded: 1:26 pm
Deputy Clerk: ELT                               Court Reporter: none

APPEARANCES:

Plaintiff: Nathaniel Cade, Jr.
Defendant: Jan Smokowicz
Nature of Conference: Telephonic Conference
Notes:
   •     The parties requested mediation by the court.
   •     The court set a mediation conference for Tuesday, April 16 at 11:30 a.m.




           Case 2:14-cv-01002-LA Filed 03/25/19 Page 1 of 1 Document 108
